Citation Nr: 1108168	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  07-36 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial compensable evaluation for the service-connected fracture of the third and fourth metacarpal, long finger, of the left hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. dR. Dale

INTRODUCTION

The Veteran served on active duty from July 1974 to October 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted entitlement to service connection for fracture of the third and fourth metacarpal, long finger, of the left hand, and assigned a noncompensable disability rating.  The Veteran submitted a Notice of Disagreement with this determination in August 2007, and timely perfected his appeal in November 2007.

In June 2009, a Travel Board hearing was held before the undersigned Acting Veterans Law Judge sitting at the Muskogee, Oklahoma, RO.  A transcript of that proceeding has been associated with the claims file.

In September 2009, the Board remanded this claim to obtain any outstanding treatment records associated with the Veteran's claim as well as to schedule the Veteran for a new VA examination.  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The left long finger disorder is manifested by extension is limited by no more than 30 degrees; ankylosis is not found; and at no time has there been a gap between the long finger fingertip and proximal transverse crease of the palm with the finger flexed to the extent possible. 

2.  The medical and other evidence of record does not demonstrate that the Veteran's service-connected left hand long finger fracture residuals, alone, render him unable to secure or follow a gainful occupation.
CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable evaluation for fractured third and fourth metacarpal, long finger, of the left hand have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5229 (2010).

2.  Application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

The instant claim arises from a granted claim of entitlement to service connection.  The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a) (West 2002).  Compliance with the first Pelegrini II element requires notice of these five elements in initial ratings cases.  See Dunlop v. Nicholson, 21 Vet. App. 112 (2006). 


A December 2009 notice letter fully satisfied the duty to notify provisions, including notice of the degree of disability.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); see also Quartuccio, at 187.  The notice letter also provided notice of the manner in which VA assigns initial ratings and effective dates.  Although this letter was not sent prior to initial adjudication of the Veteran's claim, this was not prejudicial to him, since he was subsequently provided adequate notice in December 2009, he was provided ample time to respond with additional argument and evidence, the claim was readjudicated and a Supplemental Statement of the Case was provided to the Veteran in December 2010.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The Veteran has not alleged that he received inadequate VCAA notice.  See Goodwin v. Peake, 22 Vet. App. 128 (2008), [holding as to the notice requirements for downstream earlier effective date claims following the grant of service connection: "that where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements"].  

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2010) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his appellate claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

Duty to Assist

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  During his Board hearing, the Veteran indicated that he had received additional treatment at the Indian Clinic for his service-connected left finger fracture residuals.  In September 2009, the Board remand directives requested the Veteran be provided with a letter requesting he provide any available evidence in support of his claim, to include any treatment at the Indian Clinic.  See Board Remand, September 1, 2009.  Thereafter, the Veteran was provided with the aforementioned letter requesting this information in December 2009.  See VA Letter, December 14, 2009.  The Veteran did not reply to this request and did not submit any additional evidence following his June 2009 Board hearing.  The Board notes that the duty to assist is not always a one-way street.  If the Veteran wants help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

The RO provided the Veteran with appropriate VA examinations in March 2007 and April 2010.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  See 38 C.F.R. § 3.327(a) (2010).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  The VA examination reports are thorough and supported by VA outpatient treatment records.  The examinations in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

Additionally, the Board finds there has been substantial compliance with its September 2009 Remand directives.  The Board notes that the Court has recently noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  As noted above, the record indicates that the Appeals Management Center (AMC) issued the Veteran a letter requesting that he provide any additional medical evidence in support of his claim and scheduled him for a medical examination, which he attended.  The AMC later issued a Supplemental Statement of the Case in December 2010.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra. Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2010).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.

II.  The Merits of the Claim

The Veteran seeks a compensable evaluation for his service-connected residuals, fractured left hand long finger.  For the reasons expressed immediately below, the Board finds that the symptoms of the Veteran's service-connected residuals from a fractured left long finger are consistent with the currently assigned noncompensable disability rating.



Disability Ratings - In General

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities. See 38 C.F.R. Part 4 (2010).

If there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).

Rating Musculoskeletal Disabilities

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2010) and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45 (2008).  See, e.g., DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. § 4.40 (2010).


The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59 (2010).

Assignment of Diagnostic Code

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran's residuals of a fractured left long finger are currently rated under Diagnostic Code 5229 [index or long finger, limitation of motion].  The Board has reviewed the medical evidence of record and notes that there is evidence of some stiffness, pain and minimal limited range of motion of the Veteran's left long finger.  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate.  Accordingly, the Veteran's finger disability will be rated under Diagnostic Code 5229.

Specific Schedular Criteria

Limitation of motion of the long finger is rated under Diagnostic Code 5229, which provides a maximum rating of 10 percent (for major or minor hand) if there is a gap of one inch or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible or; with extension limited by more than 30 degrees.  With a gap of less than one inch and extension limited by no more than 30 degrees, a zero percent disability rating is assigned.  See 38 C.F.R. § 4.71a, Diagnostic Code 5229 (2010).

These criteria are disjunctive.  See Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" requirement must be met in order for an increased rating to be assigned]; Cf. Melson v. Derwinski, 1 Vet. App. 334 (1991) [use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met].

The Veteran was afforded a VA examination in March 2007.  The Veteran reported that his hand popped when he closed it and stiffened with weather changes.  He stated he had constant pain that travelled from the palm of the hand to the wrist.  He described the pain as burning, aching, sharp and cramping.  He stated that while experiencing this pain, he could not pick up things or get a grip on things.  Physical examination of left hand dexterity revealed that the left hand fingertips could approximate the proximal transverse crease of the palm.  The distance of the left thumb and the tip of all the fingers on the left hand was zero centimeters.  The left hand strength was slightly reduced.  For the long finger, he had 68 degrees of proximal interphalangeal flexion, 80 degrees of metacarpal phalangeal joint flexion, and 50 degrees of distal interphalangeal joint flexion.  A left hand x-ray revealed old, healed nondisplaced fracture metacarpals 3 and 4 midshaft.  The diagnosis was status-post fracture, third and fourth metacarpal, left hand.  The residuals included cramps, stiffness with weather change, and decreased range of motion.  See VA Examination Report, March 14, 2007.

The Veteran was afforded a second VA examination in April 2010.  The Veteran reported that over the years, the dull aching in his left hand had become progressively worse,  his hand popped at times, and he experienced morning stiffness.  Once a month he experienced a sharp, shooting pain in the hand.  The Veteran is a truck driver and a mechanic but stated that his left hand condition did not affect his ability to drive a truck but has affected his ability to do mechanic work as it was difficult to hold onto to tools, nuts, and bolts.  See VA Examination Report, April 7, 2010.

Physical examination revealed extension of the distal interphalangeal joint was normal, extension of the proximal interphalangeal joint was abnormal and was limited by 20 degrees, and extension of the metacarpal phalangeal joint was normal.  There was no gap between the long finger and the proximal transverse crease of the hand on maximal flexion of the finger.  The examiner noted no decreased strength for pushing, pulling, and twisting.  She noted decreased dexterity for twisting, probing, writing, and touching, causing the Veteran difficulty twisting a cap from a bottle.  The examiner also noted slight interosseuos muscle atrophy of the base of the longer finger as well as a slight contracture deformity on the palmar surface of the flexor digitorum superficialis tendon with a resultant -20 degrees extension of the proximal interphalangeal joint.  An x-ray of the left hand indicated an old, healed fracture of the left fourth metacarpal and a bony chip at the distal tip of the distal phalanx of the fourth finger, possibly secondary to old, nonunited avulsion fracture.  Id.

During the examination, the Veteran reported that he was a truck driver employed fulltime.  He lost no time from work in the past 12-month period.  The residuals of the left long finger fracture had significant effects on the Veteran's occupational activities in the form of decreased manual dexterity and pain.  At times, the Veteran was required to work on his truck and had difficulty handling tools, nuts and bolts.  The Veteran's left hand disability had no effects on his usual activities of daily living.  Id. 

In short, there is virtually no limitation of motion or loss of function related to the service-connected left long finger disability.  There is no competent medical evidence to contradict the findings of the VA examiners.  A careful review of the record indicates that there is no medical evidence of record tending to indicate that the Veteran experiences any significant limitation of motion associated with residuals of his fractured left long finger.

The Veteran has been accorded ample opportunity to present competent medical evidence in support of his claim.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) (2010) [it is the claimant's responsibility to support a claim for VA benefits].

In sum, the competent medical evidence does not demonstrate limitation of motion of the long finger with a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible; or extension limited by more than 30 degrees, as is necessary for a 10 percent disability rating pursuant to Diagnostic Code 5229.  Therefore, the criteria for a higher disability rating have not been met or approximated.

Deluca Considerations

The Board has considered whether an increased disability rating is warranted for the Veteran's left long finger based on functional loss due to pain, weakness, excess fatigability, incoordination and flare-ups, pursuant to 38 C.F.R. §§ 4.40 and 4.45 and the Court's holding in DeLuca, supra.  In March 2007, the VA examiner noted that the Veteran's joint function on the left was not additionally limited after repetitive use by pain, lack of endurance, and/or incoordination.  See VA Examination Report, March 14, 2007.  In April 2010, the Veteran described his symptoms to include pain, limited motion, weakness, and stiffness.  He reported flare-ups every two to three weeks that were mild in severity.  He stated that he had difficulty using the finger during a flare-up.  The VA examiner, however, noted that there was no evidence of pain or additional limitation of motion after repetitive motion, nor was there any evidence of crepitation or instability.  See VA Examination Report, April 7, 2010.  Accordingly, the objective clinical findings of record do not reflect impairment due to any service-connected residuals of the left long finger fracture that warrant a higher rating.  

The Board is unable to identify any clinical findings that would warrant an increased evaluation under 38 C.F.R. §§ 4.40 and 4.45.

Fenderson Considerations

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).
In this case, the medical evidence of record appears to support the proposition that the Veteran's service-connected left long finger fracture residuals have not changed appreciably since the Veteran filed his claim.  There appears to have been no medical findings and no other evidence that would allow for the assignment of an increased disability rating at any time during the period of time here under consideration.  Based on the record, the Board finds that a noncompensable disability rating was properly assigned for the entire period from the date of service connection, December 29, 2006.

Conclusion

For the reasons and bases expressed above, the Board concludes that the criteria for a compensable disability rating for the Veteran's service-connected residuals, fractured left long finger, have not been met.  The benefit sought on appeal is accordingly denied.

III.  Extraschedular Consideration

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010), Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111, 115 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

Neither the Veteran nor his representative expressly raised the matter of entitlement to an extraschedular rating.  The Veteran's contentions have been limited to those discussed above, i.e., that his disability is more severe than is reflected by the currently assigned rating.  See Brannon v. West, 12 Vet. App. 32 (1998) [while the Board must interpret a claimant's submissions broadly, the Board is not required to conjure up issues that were not raised by the claimant].  Moreover, the Veteran and his representative have not identified any factors which may be considered to be exceptional or unusual with respect to the service-connected left long finger fracture residuals and the Board has been similarly unsuccessful.

The record does not show that the Veteran has required frequent hospitalizations for his service-connected left long finger fracture residuals.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.

In short, the evidence does not support the proposition that the Veteran's left long finger fracture residuals present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2010).






	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial compensable evaluation for the service-connected fracture of the third and fourth metacarpal, long finger, of the left hand, is denied.



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


